I concur in the reversal of the order of the Circuit Judge, but am of opinion that the judgment of this Court should extend further than a mere reversal of that order.
In 1917 the General Assembly passed an act providing for a special method of electing school trustees in Spartanburg County. Under Section 1752, Vol. I, Code of Laws A.D. 1912, the plan generally adopted was appointment by *Page 544 
the county board of education. The Act of 1917 changed this plan as to Spartanburg county, and provided that, upon the filing of a petition signed by a majority of the qualified electors in a school district on or before March 1st in any even year, the county board of education should order an election for school trustees to be held on the first Tuesday in April. The Act contained the following remarkable provision:
"At the first of such elections the one receiving the highest vote shall be commissioned for 6 years, the second highest for 4 years and the next for 2 years, and thereafter one trustee shall be elected for 6 years each even year."
In 1918, the General Assembly passed another Act upon the subject. The title of the Act was as follows:
"An Act relating to the appointment of school trustees and to fix their term of office and to declare the Fort Mill (York County) school district a free school district: Provided,further, That the Fort Mill (York County) school district is hereby declared a free school district and that no tuition or fee of any kind shall be collected of any patron or pupil attending any school of said district."
Strange to say, the body of the Act contains no reference to the provision in the title relating to Fort Mill school district; that evidently having been inserted as an amendment to the bill, and by inadvertence omitted altogether in the body of the Act. The body of the Act regulates the selection of school trustees by appointment by the county boards of education, and contains this provision:
"Provided, the provisions of this Act shall not affect the election of school trustees in school districts of this State in which election of such trustees is now provided by law."
I think there are two reasons why the Act of 1918 does not control the selection of trustees in Spartanburg County under the Act of 1917: (1) The Act is unconstitutional in relating to more than one subject, and in that the body *Page 545 
of the Act does not conform to the title; and (2) the proviso quoted above renders it nonapplicable to Spartanburg County, wherein provision is made by the Act of 1917 for selection by election.
It appears that the county board of education, acting under the Act of 1918, appointed those trustees of the particular school district in question, Victor school district No. 55, the term of one of them expiring April 1, 1922, another April 1, 1923, and the third April 1, 1924. Subsequently to these appointments an election was held in the school district under the Act of 1917, which resulted in the election of the petitioners over their competitors by a vote of 46 to 30, each of the petitioners having received the same number of votes. The petitioners demanded their commissions; the county board refused to issue them; and this proceeding in the nature of a mandamus resulted.
I am of opinion that neither the petitioners nor those appointed by the county board of education under the Act of 1918 are entitled to their commissions as school trustees. The petitioners are not so entitled, for the reason that, under the peculiar provisions of the Act of 1917, it is impossible to designate the term of those elected, each having received the same number of votes. The trustees appointed by the county board of education are not so entitled for the reason that the Act of 1918 is unconstitutional, and expressly excepted the school districts in Spartanburg County from its operation. The result is that it becomes the duty of the county board of education to proceed under the law as it stands unaffected by either the Act of 1917 or that of 1918 until the school district shall have conformed to the Act of 1917, which as it now stands cannot be done earlier than the year 1924.
I think that the judgment of this Court should be a reversal of the order of the Circuit Judge, with instructions to the county board to proceed as indicated.
 *Page 1